DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5, 7-8, 10-15 and 21-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 16-21 of prior U.S. Patent No.10,401,598 (hereinafter referred to as Patent 598). This is a statutory double patenting rejection.
Regarding Claim 1, Patent 598 teaches a finite conjugate camera (Column 52, Line 61), comprising: 
(a) an afocal zoom module including a zoom lens assembly including five lens groups including, from object end to image end (Column 53, Lines 1-4)
(i) a first positive static group including a doublet, a triplet, two doublets, or a doublet and a singlet (Column 53, Lines 4-6); 
(ii) a first negative movable group including a triplet, or one or two doublets, or a doublet and a singlet (Column 53, Lines 6-8); 
(iii) a third group including a doublet, or a triplet, or three singlets, or a doublet and a singlet (Column 53, Lines 8-9); 
(iv) a second negative movable group including one or two doublets, or a triplet, or a doublet and a singlet (Column 53, Lines 10-12); and 
(v) a second positive static group including a triplet, a doublet, or a doublet and a singlet, or two doublets (Column 53, Lines 12-14); 
(b) a lens attachment module coupled to the object end of the zoom module (Column 52, Lines 64-65), wherein the lens attachment module comprises a lens attachment lens assembly (Column 52, Lines 64-65) including 
(i) a doublet and a triplet (Column 52, Line 65), or 
(ii) two doublets and a singlet, or 
(iii) a doublet and three singlets (Column 52, Line 66), or 
(iv) a doublet and two singlets (Column 52, Line 66), or 
(v) three doublets, or 
(vi) three doublets and a singlet; or 
(vii) a triplet and a doublet and a singlet, or 
(viii) a triplet and two doublets, or 
(ix) two doublets and three singlets, or 
(x) two doublets and four singlets; 
(c) a rear adapter module coupled to an image end the zoom module, wherein the rear adapter module comprises a rear adapter lens assembly (Column 53, Lines 15-16) including 
(i) one doublet and three singlets (Column 53, Line 16), or 
(ii) two doublets and a singlet (Column 53, Line 17); and 
(d) an image sensor or eyepiece disposed at an image plane (Column 53, Lines 19-20).
Regarding Claim 2, Patent 598 teaches the limitations of claim 1 as detailed above.
Patent 598 further teaches the rear adapter module exhibits a positive focal length, and a pupil size of between 16 and 25mm, and a pupil depth greater than 50mm (Column 53, Lines 21-24).
	Regarding Claim 3, Patent 598 teaches the limitations of claim 1 as detailed above.
Patent 598 further teaches the etendue is between 0.95 and 4.65 mm2sr (Column 53, Lines 1-3).
Regarding Claim 4, Patent 598 teaches the limitations of claim 1 as detailed above.
Patent 598 further teaches which exhibits 50% or less vignetting through a zoom range of said afocal zoom module (Column 53, Lines 25-28).
Regarding Claim 5, Patent 598 teaches the limitations of claim 1 as detailed above.
Patent 598 further teaches a wavelength focus position across a wavelength range from 430nm to 1100nm differs by not more than 3x from a DOF (depth of field) at 550nm light from a same 550nm light focus position, wherein DOF is defined as             
                D
                O
                F
                =
                ±
                 
                
                    
                        λ
                    
                    
                        2
                        *
                        N
                        
                            
                                A
                            
                            
                                2
                            
                        
                    
                
            
        , where λ is wavelength and NA is Numerical Aperture (Column 54, Lines 1-12).
Regarding Claim 7, Patent 598 teaches the limitations of claim 1 as detailed above.
Patent 598 further teaches a wavelength focus position across a wavelength range from 900nm to 1700nm differs by not more than 3x from a DOF (depth of field) at 1200nm light from a same 1200nm light focus position, wherein DOF is defined as             
                D
                O
                F
                =
                ±
                 
                
                    
                        λ
                    
                    
                        2
                        *
                        N
                        
                            
                                A
                            
                            
                                2
                            
                        
                    
                
            
        , where λ is wavelength and NA is Numerical Aperture (Column 54, Lines 13-24).
Regarding Claim 8, Patent 598 teaches the limitations of claim 1 as detailed above.
Patent 598 further teaches the rear adapter module exhibits a pupil depth greater than 75mm (Column 54 Lines 25-26).
Regarding Claim 10, Patent 598 teaches a finite conjugate camera (Column 52, Line 61), comprising: 
(a) an afocal zoom module including a zoom lens assembly including five lens groups including, from object end to image end (Column 53, Lines 1-4)
(i) a first positive static group (Column 53, Lines 4-6); 
(ii) a first negative movable group (Column 53, Lines 6-8); 
(iii) a third group (Column 53, Lines 8-9); 
(iv) a second negative movable group (Column 53, Lines 10-12); and 
(v) a second positive static group (Column 53, Lines 12-14); 
(b) a lens attachment module coupled to the object end of the zoom module (Column 52, Lines 64-65), wherein the lens attachment module comprises a lens attachment lens assembly including from object end to image end (Column 52, Lines 64-65), 
(i) a doublet or a triplet (Column 52, Line 65), and 
(ii) at least one additional lens element comprising a singlet, a doublet or a triplet, or combinations thereof (Column 52, Lines 64-67); 
(c) a rear adapter module coupled to an image end of the zoom module (Column 53, Lines 15-16), wherein the rear adapter module comprises a rear adapter lens assembly that includes three or more lens elements (Column 53, Lines 15-18) and has a positive focal length, wherein the rear adapter lens assembly exhibits a pupil size of between 16 and 25mm and a pupil depth greater than 50mm (Column 53, Lines 21-24); and 
(d) an image sensor or eyepiece disposed at an image plane (Column 53, Lines 19-20).
Regarding Claim 11, Patent 598 teaches the limitations of claim 10 as detailed above.
Patent 598 further teaches the first positive static group includes a doublet, a triplet, two doublets, or a doublet and a singlet (Column 53, Lines 4-6).
Regarding Claim 12, Patent 598 teaches the limitations of claim 10 as detailed above.
Patent 598 further teaches the first negative movable group includes a triplet, or one or two doublets, or a doublet and a singlet (Column 53, Lines 6-8).
Regarding Claim 13, Patent 598 teaches the limitations of claim 10 as detailed above.
Patent 598 further teaches the third group includes a doublet, or a triplet, or three singlets, or a doublet and a singlet (Column 53, Lines 8-9).
Regarding Claim 14, Patent 598 teaches the limitations of claim 10 as detailed above.
Patent 598 further teaches the second negative movable group includes one or two doublets, or a triplet, or a doublet and a singlet (Column 53, Lines 10-12).
Regarding Claim 15, Patent 598 teaches the limitations of claim 10 as detailed above.
Patent 598 further teaches the second positive static group includes a triplet, a doublet, or a doublet and a singlet, or two doublets (Column 53, Lines 12-14).
Regarding Claim 21, Patent 598 teaches a finite conjugate camera, comprising: 
(a) an afocal zoom module comprising a zoom lens assembly, comprising at least two movable lens groups that are separated by a third lens group and exhibits a ratio of highest to lowest magnification between 5.5:1 and 16:1 (Column 53, Lines 1-14); 
(b) a lens attachment module coupled at an object end of said afocal zoom module, comprising a lens attachment lens assembly having a positive focal length and including two or more lens elements (Column 52, Lines 64-67); 
(c) a rear adapter module coupled at an image end of said afocal zoom module, comprising a rear adapter lens assembly having a positive focal length and including three or more lens elements that provide a pupil size of between 16 and 25mm and a pupil depth greater than 50mm (Column 53, Lines 15-18 and 21-24); and 
(d) an image sensor or eyepiece disposed at an image plane (Column 53, Lines 19-20).
Regarding Claim 22, Patent 598 teaches the limitations of claim 21 as detailed above.
Patent 598 further teaches the etendue is between 0.95 and 4.65 mm2sr (Column 53, Lines 1-3).

Allowable Subject Matter
Claims 6, 9, 16-20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 6, the prior art of record fails to teach, suggest or render obvious a wavelength focus position across a wavelength range from 430nm to 660nm differs by not more than 1x from a DOF (depth of field) at 550nm light from a same 550nm light focus position, wherein DOF is defined as             
                D
                O
                F
                =
                ±
                 
                
                    
                        λ
                    
                    
                        2
                        *
                        N
                        
                            
                                A
                            
                            
                                2
                            
                        
                    
                
            
        , where λ is wavelength and NA is Numerical Aperture.
These limitations in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 9, the prior art of record fails to teach, suggest or render obvious the rear adapter module comprises pupil aberrations that are matched to said zoom module to reduce system aberration, thereby improving system performance.
These limitations in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 16, the prior art of record fails to teach, suggest or render obvious the rear adapter lens assembly exhibits an etendue between 0.95 and 4.65 mm2sr, and is configured to work in conjunction with said zoom module with 50% or less vignetting through a zoom range of said zoom module.
These limitations in combination with the limitations of claim 10 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 17, the prior art of record fails to teach, suggest or render obvious a wavelength focus position across a wavelength range from 430nm to 1100nm differs by not more than 3x from a DOF (depth of field) at 550nm light from a same 550nm light focus position, wherein DOF is defined as             
                D
                O
                F
                =
                ±
                 
                
                    
                        λ
                    
                    
                        2
                        *
                        N
                        
                            
                                A
                            
                            
                                2
                            
                        
                    
                
            
        , where λ is wavelength and NA is Numerical Aperture.
These limitations in combination with the limitations of claim 10 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 18, the prior art of record fails to teach, suggest or render obvious a wavelength focus position across a wavelength range from 430nm to 660nm differs by not more than 1x from a DOF (depth of field) at 550nm light from a same 550nm light focus position, wherein DOF is defined as             
                D
                O
                F
                =
                ±
                 
                
                    
                        λ
                    
                    
                        2
                        *
                        N
                        
                            
                                A
                            
                            
                                2
                            
                        
                    
                
            
        , where λ is wavelength and NA is Numerical Aperture.
These limitations in combination with the limitations of claim 10 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 19, the prior art of record fails to teach, suggest or render obvious a wavelength focus position across a wavelength range from 900nm to 1700nm differs by not more than 3x from a DOF (depth of field) at 1200nm light from a same 1200nm light focus position, wherein DOF is defined as             
                D
                O
                F
                =
                ±
                 
                
                    
                        λ
                    
                    
                        2
                        *
                        N
                        
                            
                                A
                            
                            
                                2
                            
                        
                    
                
            
        , where λ is wavelength and NA is Numerical Aperture.
These limitations in combination with the limitations of claim 10 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 20, the prior art of record fails to teach, suggest or render obvious said rear adapter lens assembly exhibits a pupil depth greater than 75mm.
These limitations in combination with the limitations of claim 10 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 23, the prior art of record fails to teach, suggest or render obvious said zoom lens assembly is configured to exhibit 10% or less vignetting through a zoom range of said afocal zoom module.
These limitations in combination with the limitations of claim 21 would render the claim non-obvious over the prior art of record if rewritten.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882